

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.43
 
RESTORATION PLAN OF
 
ROWAN COMPANIES, INC.
 
(As Restated Effective July 1, 2009)
 
Section 1.                      Purpose and Operation
 
The purpose of the Restoration Plan of Rowan Companies, Inc. (“Plan”) is to
provide a select group of management or highly compensated employees who are
participants in The Rowan Pension Plan (“Pension Plan”) and/or the Rowan
Companies, Inc. Savings and Investment Plan (“401(k) Plan”) certain benefits
specified herein.  The provisions of the Pension Plan and 401(k) Plan, as
constituted from time to time, are incorporated by reference into the Plan.  The
Plan is intended to constitute a combination of an unfunded “excess benefit
plan” within the meaning of Section 4(b)(5) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) and “top hat plan” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.  This is a restatement of
the Pension Benefit Restoration Plan of Rowan Companies, Inc. and is effective
as of July 1, 2009 (“Effective Date”).
 
Section 2.                      Administration
 
(a)           The Plan shall be administered by the committee appointed to be
the “administrator” of the Pension Plan (“Committee”) or by any other person or
persons designated by the Committee.
 
(b)           The Committee shall have the power to interpret the Plan,
establish rules for the administration of the Plan and make all other
determinations necessary or desirable for the Plan’s administration.
 
(c)           The decision of the Committee on any question concerning or
involving the interpretation or administration of the Plan shall be final and
conclusive.
 
Section 3.                      Eligibility for Benefits
 
Eligible Employees (as such term is defined in the Pension Plan) who are
participating in the Pension Plan and who are indicated as members of the
Executive Group on the HR System of Rowan Companies, Inc. (the “Company”) shall
participate in the Plan (“Participants”).
 
Section 4.                      Amount of Benefits
 
(a)           Traditional Pension Benefit.  The amount of benefit payable under
the Plan to or with respect to a Participant in the Plan from and after the
Effective Date who had an accrued benefit in the Pension Plan as of June 30,
2009 shall be equal to the difference between (1) the amount of the pension
benefit which would have been payable respecting such accrued benefit (assuming
termination of employment with the Company as of June 30, 2009) but for the
limitations on maximum benefits imposed under Section 415 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the annual compensation limit
specified in Section 401(a)(17) of the Code and (2) the amount of the pension
benefit which is actually payable respecting such accrued benefit (assuming
termination of employment with the Company as of June 30, 2009), to the
Participant or, in the event of his death, to his spouse or beneficiary.  Such
Plan benefit amount is hereinafter referred to as the “Traditional Pension
Benefit Restoration Amount.”
 
(b)           Cash Balance Pension Benefit.  The benefit under the Plan to or
with respect to a Participant in the Plan from and after the Effective Date who
has an accrued benefit in the Pension Plan respecting periods after the
Effective Date shall consist of contribution credits to a hypothetical
bookkeeping account equal to the difference between (1) the contribution credits
which would have been made to the Pension Plan respecting such periods but for
the annual compensation limit specified in Section 401(a)(17) of the Code and
(2) the contribution credits actually made to the Pension Plan respecting such
periods.  The contribution credits described in the preceding sentence shall be
credited to such bookkeeping account annually as of the last day of the Pension
Plan year, and such account shall also receive interest credits pursuant to
Section 3(e) below.  Such Plan benefit is hereinafter referred to as the “Cash
Balance Pension Benefit Restoration Account.”
 
(c)           401(k) Plan Benefit.  The benefit under the Plan to or with
respect to a Participant in the Plan from and after the Effective Date
respecting periods after the Effective Date shall consist of contribution
credits to a hypothetical bookkeeping account equal to the product of (1) the
Participant’s “Compensation” as defined in the Pension Plan respecting such
periods in excess of the annual compensation limit specified in Section
401(a)(17) of the Code, multiplied by (2) the maximum employer matching
contribution percentage under the 401(k) Plan respecting such periods.  The
contribution credits described in the preceding sentence shall be credited to
such bookkeeping account annually as of the last day of the Pension Plan year,
and such account shall also receive interest credits pursuant to Section 3(e)
below.  Such Plan benefit is hereinafter referred to as the “401(k) Plan Benefit
Restoration Account.”
 
(d)           Supplemental Benefit.  The supplemental benefit under the Plan to
or with respect to a Participant in the Plan from and after the Effective Date
shall consist of a contribution credit as of the Effective Date to a
hypothetical bookkeeping account equal to the amount specified in Exhibit A to
the Plan.  Such account shall also receive interest credits pursuant to Section
3(e) below.  Such Plan benefit is hereinafter referred to as the “Supplemental
Benefit Restoration Account.”
 
(e)           Interest Credits.  As of the last day of each quarter in each
calendar year, and as of each payment date with respect to a Participant in a
calendar quarter, the Cash Balance Pension Benefit Restoration Account, the
401(k) Plan Benefit Restoration Account and the Supplemental Benefit Restoration
Account of each Participant shall be credited with an interest equivalent based
upon the rate of interest paid on ten-year United States treasury notes (as
reflected in the United States Federal Reserve’s Statistical Release H-15) in
November of the immediately preceding calendar year and the balances in each
such account as of the first day of such quarter.
 
(f)           Forfeitures.  Provisions of this Section 4 to the contrary
notwithstanding, if a Participant’s accrued benefit under the Pension Plan
respecting periods after the Effective Date is forfeited, such Participant’s
Cash Balance Pension Benefit Restoration Account, 401(k) Plan Benefit
Restoration Account and Supplemental Benefit Restoration Account shall each be
reduced to 0 unless and until such accrued benefit under the Pension Plan is
restored thereunder.
 
Section 5.                      Payment of Benefits
 
(a)           This Plan shall be an unfunded plan and payments of benefits
pursuant to this Plan shall be made from the general assets of the Company.  No
special or separate fund need be established and no segregation of assets need
be made to assure the payment of such benefits.  No Participant shall have any
interest in any particular asset of the Company by virtue of his rights under
this Plan.
 
(b)           The payment of a benefit under this Plan to a Participant shall be
deemed to be compensation for services, and shall constitute a liability to the
Company in accordance with the terms hereof.
 
(c)           At the time that a Participant was first designated as eligible to
participate in and receive benefits under the Plan pursuant to Section 4(a),
such Participant was permitted to elect that the Traditional Pension Benefit
Restoration Amount payable to him under the Plan (other than by reason of his
death prior to commencement of payment to him) would be paid either:
 
(i)           Commencing within the 60 day period immediately following his
“separation from service” (as such term is defined for purposes of Section 409A
of the Code) with the Company other than by reason of death (a “Separation”) or,
if later, the first day of the first month after he has attained the age of 40;
or
 
(ii)           Commencing on the first day of the first month immediately
following the date he attains the age of 60.
 
Any such commencement of payment election was in writing, was made within 30
days of the Participant’s designation as an employee eligible to participate in
and receive benefits under the Plan and is irrevocable.  In the case of a
Participant who failed to make such a commencement of payment election, payment
of the Participant’s Traditional Pension Benefit Restoration Amount shall
commence within the 60 day period immediately following the Participant’s
Separation.
 
A Participant may elect to have his Traditional Pension Benefit Restoration
Amount paid to him (other than by reason of his death prior to commencement of
payment to him) in any of the following annuity forms, each of which shall be
actuarially equivalent to the other (based upon the actual equivalence factors
described in the Pension Plan):
 
(i)           A single life annuity.
 
(ii)           A joint and 25%, 50%, 75% or 100% survivor annuity.
 
 
(iii)
An annuity for a term certain of 5, 10 or 15 years and continuous for life if
the Participant survives the term certain.

 
A Participant may make such an election as to the form of payment of his
Traditional Pension Benefit Restoration Amount (and change a form previously
elected by him) at any time prior to commencement of payment to him of his
Traditional Pension Benefit Restoration Amount.  Payments under such annuity
form selected by a Participant for his Traditional Pension Benefit Restoration
Amount shall be made as of the first day of each month following commencement of
payment of such Traditional Pension Benefit Restoration Amount.  In the event
that a Participant fails to elect such form of payment of his Traditional
Pension Benefit Restoration Amount, it will be paid to him in the form of a
single life annuity.
 
If a Participant dies prior to commencement of payment of his Traditional
Pension Benefit Restoration Amount to him, his Traditional Pension Benefit
Restoration Amount paid as a result of his death shall be paid as follows:
 
(i)           If the Participant is survived by a spouse, in the form of a
single life annuity for the life of such spouse commencing within the 60-day
period immediately following the date of the Participant’s death; and
 
(ii)           If the Participant is not survived by a spouse, in a single lump
sum to the Participant’s beneficiary within 60 days immediately following the
date of the Participant’s death.
 
The paragraphs above to the contrary notwithstanding, if the aggregate present
value of a Participant’s Traditional Pension Benefit Restoration Amount at the
time of his Separation or death, as applicable, is less than the then limit
imposed under Section 402(g)(1)(B) of the Code, such amount shall be paid to the
Participant (or his spouse or beneficiary) in a single lump sum cash payment
within 60 days following the Participant’s Separation or death, as applicable.
 
The amounts payable pursuant to the paragraphs above shall be based upon the
Participant’s age and elections as of the date of the earlier of his Separation
or death.
 
(d)           A Participant’s Cash Balance Pension Benefit Restoration Account,
401(k) Plan Benefit Restoration Account and Supplemental Benefit Restoration
Account shall be paid in a single sum to the Participant, or in the event of the
Participant’s death, to the Participant’s beneficiary, within 60 days
immediately following the earlier of the Participant’s Separation or death, as
applicable.
 
(e)           The paragraphs above to the contrary notwithstanding, Plan benefit
payments to any Participant who is a “key employee” (as defined in
Section 416(i) of the Code without regard to Paragraph (5) thereof) of the
Company may not be made before the date which is six months after the date of
such Participant’s Separation or, if earlier, the date of death of the
Participant.  In the event of any such deferral, the first payment which is made
from the Plan of the Participant’s Traditional Pension Benefit Restoration
Amount to the Participant shall include a dollar amount equal to all payments
which he would have received during the six-month deferral of payment period but
for the six-month payment deferral described in the preceding sentence.  The
provisions of this Paragraph (e) shall not be applicable with respect to the
portion of a Participant’s Pension Benefit Restoration Amount which was both
accrued and vested as of December 31, 2004.  For purposes of this paragraph (e),
the term “Company” shall include any entity treated as a single entity with
Rowan Companies, Inc. pursuant to Sections 414(b) or (c) of the Code.
 
(f)           Plan Aggregation. If, as of December 31, 2008 an individual has an
accrued or earned amount of deferred compensation owed to him from this Plan and
from one or more other plans of deferred compensation of the Company which are
required to be aggregated with this Plan pursuant to the provisions of Treasury
Regulation 1.409A-1(c)(2) for purposes of the time and form of payment
requirements of Section 409A of the Code and Treasury Regulation 1.409A-3, then
all of the deferred compensation now or hereafter accrued or earned under this
Plan respecting the Traditional Pension Benefit Restoration Amount and under all
other such plans shall be paid to the individual pursuant to the time and form
of payment provisions of the plan in which the most recent accruals occurred or,
if applicable, the time and form of payment elections made thereunder by the
individual.  From and after January 1, 2009, if an individual has an accrued or
earned amount of deferred compensation owed to him from one or more other plans
of deferred compensation of the Company which are required to be aggregated with
one or more portions of this Plan pursuant to the provisions of Treasury
Regulation §1.409A-1(c)(2) for purposes of the time and form of payment
requirements of Section 409A of the Code and Treasury Regulation §1.409A-3 as of
the date he first becomes a Participant in this Plan, then all of the deferred
compensation accrued or earned under such one or more portions of this Plan and
all such other plans shall be paid to the individual pursuant to the terms and
provisions of the plan under which the individual first accrued and earned an
amount of deferred compensation which is then owed to him or, if applicable the
time and form of payment elections made thereunder by such individual.


(g)           If a Participant terminated employment with the Company prior to
January 1, 2009 and such Participant’s Plan benefit had not commenced as of
December 31, 2008 and such Plan benefit was subject to the provisions of Section
409A of the Code, such Participant could elect, pursuant to the transition time
and form of payment election rules provided under Internal Revenue Service
Notices 2006-79, 2007-78 and 2007-86, the time and form of payment for such Plan
benefit from among the time and form alternatives described in Paragraph (c) of
Section 5 provided that such election was made on or before December 31, 2008
and provided that such election would apply only to amounts which would not
otherwise be payable in 2008 and would not cause any Plan benefit amount to be
paid in 2008 that would not otherwise be payable in 2008.  Any such election is
irrevocable as of December 31, 2008.


Section 6.                      Beneficiaries
 
(a)           Beneficiaries under this Plan shall be named by the Participants
in accordance with the provisions of the Pension Plan.
 
(b)           Notwithstanding anything to the contrary contained herein or in
the Pension Plan, a Participant or the participant’s beneficiary named to
receive benefits under this Plan may, until death, change the beneficiary
designated to receive benefits under this Plan subsequent to their respective
deaths.
 
(c)           In no event shall any change in a Participant’s beneficiary affect
the amount of benefits payable under this Plan.
 
Section 7.                      Amendment, Suspension, Termination
 
(a)           The Board of Directors of the Company (“Board”) may at any time
amend, suspend or terminate this Plan.
 
(b)           No amendment to this Plan or termination of the Plan by the Board
shall divest a Participant of any benefit payable to such Participant under this
Plan, unless the Participant agrees in writing to such divestment.  Upon the
termination of the Plan, the benefits under the Plan shall be determined as of
the date of Plan termination.
 
Section 8.                      Non-Alienation of Benefits
 
The interest of a Participant or the Participant’s beneficiary to any benefit
under this Plan may not be sold, transferred, assigned, or encumbered in any
manner, either voluntarily or involuntarily, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void; neither shall the benefits hereunder be liable or subject to the
debts, contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are payable, nor shall they be subject to garnishment,
attachment, or other legal or equitable process, nor shall they be an asset in
bankruptcy, except that no amount shall be payable hereunder until and unless
any and all amounts representing debts or other obligations owed to the Company
or any affiliate of the Company by the Participant with respect to whom such
amount would otherwise be payable shall have been fully paid and satisfied.
 
Section 9.                      Jurisdiction
 
The situs of the Plan hereby created is Texas. All provisions of the Plan shall
be construed in accordance with the laws of Texas except to the extent preempted
by federal law,
 
Section 10.                      Claims Procedure
 
All Participants shall have all the rights and remedies as set forth in the
claims procedures applicable to the Pension Plan.
 
Section 11.                      Effect of Restatement
 
The terms and provisions of this restatement of the Plan shall apply with
respect to all Plan Participants (whether currently employed by the Company or
not) except as follows:
 
(a)           if the Plan benefit of a Participant was entirely accrued and
vested prior to December 31, 2004 such that it is not subject to the provisions
of Section 409A of the Code, the time and form of payment of such Participant’s
Plan benefit shall continue to be governed by the terms and provisions of the
Plan as in effect on the earlier of December 31, 2004 or the date that such
Participant terminated his employment with the Company; and
 
(b)           if payment of a Participant’s benefit under the Plan (whether to
the Participant as a result of a Separation or to his beneficiary or
beneficiaries as a result of his death) has commenced prior to effective date of
this restatement of the Plan, such payment shall be continued in the form as
established at its original commencement without change or alteration.
 
IN WITNESS WHEREOF, the undersigned duly authorized officer Company have
executed this Plan on behalf of the Company this _____day of
________________________.
 


ROWAN COMPANIES, INC.






By:                                                      




 

 
 

--------------------------------------------------------------------------------

 
